COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 HORIZON REGIONAL MUNICIPAL
 UTILITY DISTRICT,                              §

                Appellant,                      §

 v.                                             §

 CITY OF SOCORRO, TEXAS,                        §
 GUILLERMO GANDARA, SR., Mayor,                                No. 08-11-00093-CV
 City of Socorro, Texas, GUILLERMO              §
 MADRID, JR., Counsel Person at Large,                            Appeal from the
 City of Socorro, Texas, LUIS VARELA,           §
 Council Person District 1, City of Socorro,                34th Judicial District Court
 Texas, GLORIA MACIAS RODRIGUEZ,                §
 Council Person District 2, City of Socorro,                 of El Paso County, Texas
 Texas, MARY B. GARCIA, Council                 §
 Person District 3, City of Socorro, Texas,                      (TC# 2010-3676)
 JESUS GANDARA, JR., Council Person             §
 District 4, City of Socorro, Texas,
 MANUEL SOTO, City Manager, City of             §
 Socorro, Texas, SAMUEL A. LEONY,
 Director, City of Socorro, Texas,              §
 DEPARTMENT OF PLANNING AND
 GERARDO ROCHEL, Building Inspector,            §
 City of Socorro, Texas,
                                                §
                Appellees.



                                 MEMORANDUM OPINION

       The parties have filed an agreed joint motion to dismiss this appeal. See TEX .R.APP .P.

42.1(a)(1), 42.1(a)(2). The motion is granted, and this appeal is dismissed. Costs of appeal are

assessed against Appellant. See TEX .R.APP .P. 42.1(d).
November 30, 2011
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-